Citation Nr: 1422696	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for the service-connected degenerative joint disease and degenerative disc disease of the thoracolumbar spine status post thoracic compression fracture and L3 to sacrum fusion with grade I spondylolisthesis (thoracolumbar spine disability), evaluated as 20 percent for the period of the appeal prior to November 22, 2011, and as 40 percent beginning on November 22, 2011.  

2.  Entitlement to an initial increased rating for the service-connected right lower extremity radiculopathy associated with thoracolumbar spine disability, evaluated as 10 percent beginning on September 22, 2008, and as 20 percent beginning on November 22, 2011.

3.  Entitlement to an initial increased rating for the service-connected left lower extremity radiculopathy associated with thoracolumbar spine disability, evaluated as noncompensable beginning on November 12, 2008, as 10 percent beginning on April 5, 2010, and as 20 percent beginning on November 22, 2011.  

4.  Entitlement to an effective date prior to November 22, 2011, for a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  

5.  Entitlement to an effective date prior to May 24, 2010 for the granted of service connection for compression fracture thoracic spine with degenerative joint disease.

6.  Entitlement to an effective date prior to November 12, 2008 for the grant of service connection for left lower extremity radiculopathy.  

7.  Entitlement to an effective date earlier than September 22, 2008 for the grant of service connection for right lower extremity radiculopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the RO.  

In January 2012, a Statement of the Case was furnished as to the following issues: evaluation of psoriasis; and service connection for bilateral carpal tunnel syndrome, bilateral ulnar compression neuropathy at the elbow, muscle spasms and sleep impairment, and depression.  The Veteran did not submit a timely Substantive Appeal, and thus, these issues are not for consideration.  

In February 2013, a hearing was held at the RO before the undersigned Veterans Law Judge.  At that time, the Veteran provided testimony as to the issues of entitlement to an earlier effective date for a TDIU rating, and the ratings assigned for his thoracolumbar spine disability and associated radiculopathy of the lower extremities.  

The Board acknowledges that the January 2012 Supplemental Statement of the Case included some discussion as to the effective date assigned for the radiculopathy of the lower extremities.  A November 2013 deferral, however, determined that the Notice of Disagreement remained pending and that a Statement of the Case was needed on certain effective date issues.

In November 2013, the RO furnished a Statement of the Case addressing the issues earlier effective dates for granting service connection for a compression fracture of the thoracic spine and for radiculopathy of the lower extremities.  The Veteran subsequently perfected an appeal of those issues.  

The effective date issues are being remanded to the AOJ.

The VBMS and Virtual VA folders have been reviewed.  

The issue of whether there was clear and unmistakable error in the June 2001 rating decision that denied service connection for a compression fracture of the thoracic spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Appellant's Brief dated on January 21, 2014.  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



FINDINGS OF FACT

1.  For the period of the appeal prior to November 22, 2011, the service-connected thoracolumbar spine disability was not shown to have been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

2.  For the period beginning on November 22, 2011, the service-connected thoracolumbar spine disability is not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

3.  For the period beginning on September 22, 2008 to November 22, 2011, the service-connected right lower extremity radiculopathy is not shown to have been manifested by moderate incomplete paralysis of the sciatic nerve.

4.  For the period beginning on November 22, 2011, the service-connected right lower extremity radiculopathy is not shown to be manifested by moderately severe incomplete paralysis of the sciatic nerve.  

5.  For the period beginning on November 12, 2008 to April 5, 2010, the service-connected left lower extremity radiculopathy is shown to have been manifested by mild incomplete paralysis of the sciatic nerve.

6.  For the period beginning on April 5, 2010 to November 22, 2011, the service-connected left lower extremity radiculopathy is not shown to have been manifested by moderate incomplete paralysis of the sciatic nerve.  

7.  For the period beginning on November 22, 2011, the service-connected left lower extremity radiculopathy is not shown to be manifested by moderately severe incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  For the period of the appeal prior to November 22, 2011, the criteria for the assignment of a rating greater than 20 percent for service-connected thoracolumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5241 (2013).  

2.  For the period beginning on November 22, 2011, the criteria for the assignment of a rating greater than 40 percent for service-connected thoracolumbar spine disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5241.  

3.  For the period beginning on September 22, 2008 to November 22, 2011, the criteria for the assignment of a rating greater than 10 percent for service-connected right lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2013).  

4.  For the period beginning on November 22, 2011, the criteria for the assignment of a rating greater than 20 percent for service-connected right lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a including Diagnostic Code 8520.

5.  For the period beginning on November 12, 2008 to April 5, 2010, the criteria for the assignment of a 10 percent rating, and no more, for service-connected left lower extremity radiculopathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a including Diagnostic Code 8520.

6.  For the period beginning on April 5, 2010 to November 22, 2011, the criteria for the assignment of a rating greater than 10 percent for service-connected left lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a including Diagnostic Code 8520.

7.  For the period beginning on November 22, 2011, the criteria for the assignment of a rating greater than 20 percent for service-connected left lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a including Diagnostic Code 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  At the outset, the Board notes that the claims for increased ratings for the service-connected radiculopathy of the right and left lower extremities are downstream issues, in that they arose following the initial grants of service connection.  

By correspondence dated in November 2008, January 2009 and August 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the evidence the claimant was responsible for providing and of the evidence VA would attempt to obtain.  

These letters also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran was notified of applicable rating criteria throughout the appeal.  The claims for increase were most recently readjudicated in the January 2012 Supplemental Statements of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains VA medical center records, private medical (fee basis) records, and Social Security Administration (SSA) records.  

The records from the Naval Hospital in Jacksonville were received in February 2009.  Since that time, the Veteran has reported some emergency room treatment at that facility; however, he has not provided an authorization for release of updated records.  

The Veteran was afforded a VA examinations in February 2009, April 2010 and November 2011.  On review, the examinations contain findings adequate for rating purposes and additional examination is not needed at this time.  

The Veteran also provided testimony at the February 2013 hearing.  The actions of the Veterans Law Judge at the hearing comply with any hearing-related duties and supplement the VCAA.  See 38 C.F.R. § 3.103 (2013).  

In sum, there is no evidence of any error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication as to the issues decided.  See 38 C.F.R. § 3.159.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. 

The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).


Thoracolumbar spine

In August 2000, the RO granted service connection for status post L3 to sacrum fusion for grade I spondylolisthesis and assigned a 20 percent rating effective on February 18, 2000.  

In October 2008, the Veteran filed a claim for increase.  In May 2009, the RO continued the 20 percent rating.  The Veteran disagreed with the decision and perfected this appeal.  

In January 2012, the RO increased the rating to 40 percent from November 22, 2011.  At that time, the disability was characterized as status post L3 to sacrum fusion with grade I spondylolisthesis of the thoracolumbar spine.  This decision also granted service connection for compression fracture of the thoracic spine with degenerative joint disease and this disorder was evaluated as part of the thoracolumbar spine disability.  

The RO rated the Veteran's thoracolumbar spine disability pursuant to Diagnostic 5241 (spinal fusion).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5241.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or, where there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.   Id.  

While the Veteran describes frequent flare-ups and the need for rest, he is not shown to have incapacitating episodes as defined by regulation.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Thus, this formula is not for consideration.  

As set forth, the RO assigned staged ratings for the Veteran's thoracolumbar spine disability as follows: 20 percent for the period of the appeal prior to November 22, 2011; and 40 percent from November 22, 2011.  

The Veteran contends that these ratings do not adequately reflect the severity of his disability.  In various statements and testimony, the Veteran reported significant back pain and functional impairment.  He described having difficulties with sitting, standing, walking, and driving as well as problems with household chores and other activities including employment.  He also submitted statements from his wife, a friend, and a former employer, which included their observations as to the severity of his back pain and resulting disability.  

A review of the VA records shows complaints and continued treatment for chronic low back pain.  Radiology reports show that the fusion was in good position without evidence of loosening or infection.  A September 2008 record indicated that the Veteran had a neurosurgical evaluation and they could not explain his symptoms by imaging and he was discharged from that clinic.  

The Veteran underwent a VA spine examination in February 2009.  He reported having lumbar spine pain at a 5/10 baseline with increase to 10/10 with bending or lifting.  He was seeing a pain management doctor and taking multiple medications, including narcotics.  He reported that he could not do any lifting, bending or twisting and had pain in the middle of his back when he lay down.  He did not use a brace or have problems with activities of daily living.  He could walk one to two blocks before having significant pain.  He had been undergoing acupuncture and massage therapy that helped intermittently.  Injections also seemed to help.  There were no flare ups, exacerbations or physician ordered bed rest in the past 12 months.  

On examination, the Veteran's range of motion of the lumbar spine was noted to be from 0 to 70 degrees of forward flexion; 0 to 20 degrees of extension; 0 to 20 degrees of left lateral bending; 0 to 20 degrees of right lateral bending; 0 to 20 degrees of left lateral rotation; and 0 to 20 degrees of right lateral rotation.  Active and passive range of motion was the same, and there was no change with repetition.  There was pain at the terminal 10 degrees of flexion.  

The Veteran was tender to palpation diffusely in the lumbar spine, but there was no crepitus or instability.  There was mild spasm, but no weakness.  He had a "catch" in his back when trying to go from an extended to fully upright position.  Diagnosis was that of residuals of L4 to S1 fusion for grade 1 spondylolisthesis.  

The fee basis records dated from approximately August 2008 to July 2009 showed acupuncture and massage therapy.  A July 2009 progress report indicated that the Veteran experienced decreased pain levels and increased range of motion following treatment.  The prognosis for thoracolumbar pain was good.  

A December 2009 VA record noted that the Veteran had chronic back pain and was on numerous medications with severely limited activities.  Repeated imaging in 2009 showed no significant changes from previous studies or evidence of malfunctioning hardware.  The Veteran continued to require significant narcotic therapy with frequent episodes of uncontrolled pain.  In January 2010, the Veteran reported worsening back pain.  

The Veteran underwent a VA physical therapy consult in March 2010.  On range of motion screening, forward bending was reported as being 50 percent.  Primary functional limitations were with standing and sitting activities of greater than 10 minutes duration and with gait.  

The Veteran underwent additional VA examination in April 2010.  He reported that his condition was the same as when he had his last compensation and pension examination in 2009.  He reported having decreased motion, stiffness, weakness, spasms and pain in his low back.  It was severe and constant.  There were no incapacitating episodes of spine disease.  

On examination, the Veteran's posture and head position were noted to be normal.  His gait was antalgic and slow paced and was assisted by a standard walking cane.  There were no abnormal spinal curvatures or ankylosis.  There were no spasms, but there was atrophy of the right thoracic sacrospinalis and pain with motion. 

Active and passive flexion was performed from 0 to 45 degrees.  There was pain reported throughout the entire range of motion, and he reported that he could not continue motion due to pain.  Extension was from 0 to 20 degrees; lateral rotation right was from 0 to 15 degrees; lateral rotation left was from 0 to 20 degrees; lateral flexion left was from 0 to 15 degrees; lateral flexion right was from 0 to 20 degrees.  Pain was reported throughout the entire ranges of motion.  There was no limitation of motion or increased pain with repetitive use.  

Significantly, the VA examiner further noted that the Veteran was observed to forward flex to at least 65-70 degrees while removing his shoes during the examination.  

The Veteran underwent a VA physical medicine rehabilitation consultation in December 2010.  On examination, his trunk range of motion was limited and painful in flexion, extension and lateral rotation.  Specific degrees of limitation were not provided.  

In a July 2011 statement, the Veteran reported that the April 2010 VA examiner had pushed him far beyond his normal range of motion and made false statements about bending to remove his shoes.  He further stated that he had to go to the emergency room after the examination because his pain was so severe.  

The Board has considered the Veteran's complaints as concerns the April 2010 VA examination but does not find them sufficiently supported to undermine the objective findings.  In this regard, the Board notes that the Veteran reported his condition was about the same as in 2009 and flexion at that time was to 70 degrees.  Further, the overall findings at the time of the April 2010 examination do not appear inconsistent with information noted in outpatient records.  

On review, there is no basis for assigning a rating greater than 20 percent for service-connected thoracolumbar spine disability prior to November 22, 2011.  The probative evidence when viewed in its entirety during that period does not show forward flexion of the thoracolumbar spine restricted to 30 degrees or less or evidence of ankylosis.  

In making this determination, the Board has considered the Veteran's reports of significant impairment as well as the other lay evidence of record.  The Board further acknowledges that lay persons are competent to report on that of which they have personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

These reports, however, are not considered sufficient to outweigh the objective evidence of record.  Further, the Board does not find adequate pathology to warrant a rating greater than 20 percent based on functional impairment due to pain on motion or other factors.  

On November 22, 2011, the Veteran underwent a VA spine examination.  He reported having continued back pain with flare ups alleviated by rest and medication.  On examination, forward flexion was noted to be to 20 degrees with painful motion beginning at 10 degrees.  Extension was to 5 degrees with pain beginning at 0 degrees.  Right and left lateral flexion was to 20 degrees with pain beginning at 10 degrees.  Right and left lateral rotation were to 30 degrees or greater with pain beginning at 20 degrees.  

The Veteran did not have additional limitation of motion following repetitive use testing.  He did have functional loss described as less movement than normal, weakened movement, excess fatigability and pain on movement.  The Veteran had localized tenderness and guarding or muscle spasm severe enough to result in an abnormal gait.  There were no incapacitating episodes of intervertebral disc syndrome.

The examiner further stated that the Veteran could lift only a few pounds due to his back and had pain standing more than a few minutes or walking more than a few feet, which limited most physical activities.  It did not, however, preclude limited duty or sedentary employment.  

At the February 2013 hearing, the Veteran testified that he did not use a back brace and had flare-ups two to three times a week with stabbing pain and limited range of motion.  His last injections were about 2 years earlier.  

On review, the service-connected thoracolumbar spine disability is not shown to be manifested by unfavorable ankylosis of the thoracolumbar spine, and thus, for the period beginning November 22, 2011, the criteria for a rating greater than 40 percent are not met or more nearly approximated.  

Again, the Board has considered the lay evidence as to severe pain and impairment but does not find adequate pathology to support a higher rating based on functional impairment, to include pain on motion or other factors.  


Radiculopathy of the lower extremities

In January 2010, the RO granted service connection for radiculopathy of the right and left lower extremities.  Each extremity was assigned a noncompensable rating effective on December 15, 2008.  The Veteran disagreed with the ratings and perfected this appeal.  

In January 2012, the RO granted an earlier effective date for service connection for right lower extremity radiculopathy and assigned a 10 percent rating effective on September 22, 2008; and a 20 percent rating effective on November 22, 2011.  

As to the left lower extremity, the RO also granted an earlier effective date for service connection and assigned a noncompensable rating effective on November 12, 2008; a 10 percent rating effective on April 5, 2010; and a 20 percent rating effective on November 22, 2011.  

As will be discussed, the Veteran subsequently perfected an appeal as to the effective dates for service connection for radiculopathy and these issues are being remanded.  The Board does not find the effective dates for service connection to be inextricably intertwined with the rating questions presented here, and thus, the Board will proceed with these issues.  

The Veteran's lower extremity radiculopathy is evaluated under the rating criteria addressing impairment of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate or moderately severe in degree, respectively. 

A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscle atrophy. 

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Throughout the course of this appeal, the Veteran has submitted statements and testimony indicating that he experiences severe pain radiating into his lower extremities and that his legs frequently collapse, causing him to fall.  He reports taking medication and having had various treatments, to include acupuncture, massage therapy and epidural steroid injections.  

A September 2008 VA pain note indicates that the Veteran was able to walk on his toes and heels.  Strength in the lower extremities was 5/5 throughout, bilaterally, and his reflexes were 1+ (hypoactive) in the lower extremities, bilaterally.  

The records from the Naval Hospital in Jacksonville showed that the Veteran presented to the emergency room in January 2009 following an episode where his legs gave out and he fell on a glass table.  He reported pain in the left lower extremity.  He was treated with intravenous medications and discharged to home.  

At a VA spine examination in February 2009, the Veteran reported having pain that radiated into his buttocks, groin and thighs.  He reported that his legs were increasingly giving out on him.  On examination of the lower extremities, he was fully sensate to light touch in all dermatomal distributions.  He had 5/5 strength in all muscle groups.  Deep tendon reflexes were symmetrical.  The examiner stated that the examination did not reveal any evidence of radiculopathy.  

The Veteran was also seen at VA primary care in February 2009.  He reported that the pain was so severe his legs buckled a couple of weeks before and he fell.  On examination, his strength was 5/5, and his deep tendon reflexes were 2+ (normal).  His gait was reported as slow and slightly antalgic.  

The fee basis records dated from approximately August 2008 to July 2009 showed acupuncture and massage therapy for thoracolumbar radiculopathy.  A July 2009 record noted that the Veteran's left leg was collapsing frequently and did not appear to respond to treatment.  Prognosis for the left leg was poor.  

An October 2009 VA record included an assessment of chronic back pain with increased neurologic symptoms.  Objectively, however, the Veteran was shown to have good strength with deep tendon reflexes that were 1+, bilaterally.

The Veteran underwent a VA examination on April 5, 2010.  At that time, the Veteran reported having severe pain radiating down both thighs to the knees.  On detailed motor examination, the strength in the lower extremities was noted to be 5/5 (active movement against full resistance) on both sides.  Muscle tone was normal, and there was no atrophy.  The reflexes in the lower extremity were shown to be 1+, bilaterally.  The examiner stated that there was no evidence of left or right lumbosacral radiculopathy.  

At a VA physical medicine rehabilitation consultation in December 2010, the Veteran complained that his legs were giving out on him.  He reported having weakness in the left leg and "to some degree" in the right.  On focused neurological examination, the muscle strength in the right lower extremity was noted to be 5/5, and in the left lower extremity, it was noted to be 4+ to 5/5.  Light touch was intact, but there was dullness in the proximal left lateral leg on pinprick.  His deep tendon reflexes were 2+ in the knees, with the right slightly more than left.  His gait was independent with a cane.  

The VA physiatrist stated that there was no definite weakness in the quads or the hip abductors to explain left leg buckling.  There were no sensory deficits or signs of myelopathy.  She further stated that the findings did not reveal radiculopathy or myelopathy to explain falling episodes.  

The Veteran most recently underwent a VA examination on November 22, 2011.  Diagnoses included those of right S1 and left L5 moderate sensory radiculopathies.  The Veteran uses a cane for support due to back pain.  On examination, his muscle strength was noted to be 5/5 in both lower extremities, and there was no muscle atrophy.  His reflexes were 2+ at both knees and ankles.  Sensation in the upper anterior thigh and thigh/knee was normal on both sides.  It was decreased in the lower leg/ankle and foot/toes on both sides.  The examiner noted that decreased sensation was in S1 distribution on the right and L5 distribution on the left.  Straight leg raising test was positive on both sides. 

The VA examiner indicated that the Veteran had radicular pain and other symptoms due to radiculopathy.  Constant pain was described as moderate in both lower extremities.  Intermittent pain was described as severe in both lower extremities.  Paresthesias and/or dysesthesias were described as moderate in both lower extremities.  Numbness was described as mild in both lower extremities.  The overall severity of radiculopathy was described as moderate in the right and left lower extremities.  

At the February 2013 hearing, the Veteran testified that the pain in his legs was pretty much constant and that he had no strength in his legs and just collapsed and fell down.  He also testified that it had always been that way.  His spouse testified that he had always been as bad as he was then.  


	i. Right lower extremity

As set forth, the RO assigned staged ratings for the service-connected right leg radiculopathy as follows: 10 percent effective on September 22, 2008; and as 20 percent beginning on November 22, 2011.

The February 2009 and April 2010 VA examiners stated that there was no evidence of radiculopathy, and the overall objective findings prior to November 22, 2011 appeared to be minimal.  His strength was generally reported to have been 5/5, but there was some slight decrease in right lower extremity reflexes and some gait abnormality.  

For the period from September 22, 2008 to November 22, 2011, the service-connected right lower extremity radiculopathy is not shown to be manifested by moderate incomplete paralysis.  Thus, a rating greater than 10 percent is not warranted.  

In reviewing the November 22, 2011 VA examination, his muscle strength in the right lower extremity was reported as 5/5 without atrophy, and his reflexes were noted to be normal.  Positive findings included decreased sensation and complaints of pain, numbness and paresthesias.  The Board acknowledges that intermittent pain was classified as severe, but the examiner described the overall severity pertaining to the right lower extremity radiculopathy as moderate.  

Thus, for the period beginning on November 22, 2011, the service-connected right lower extremity radiculopathy is not shown to be manifested by more than moderate incomplete paralysis of the sciatic nerve.  As the disability picture does not more nearly approximate moderately severe incomplete paralysis, a rating greater than 20 percent is not warranted.


	ii. Left lower radiculopathy

As set forth, the RO assigned staged ratings for the service-connected left leg extremity radiculopathy as follows: noncompensable beginning on November 12, 2008; 10 percent effective on April 5, 2010; and 20 percent beginning on November 22, 2011.  

Initially, the Board does not find any significant difference between complaints or findings pertaining to left lower extremity radiculopathy between November 12, 2008 and April 5, 2010.  

As such, and in resolving all reasonable doubt in the Veteran's favor, the Board finds that the disability picture beginning on November 12, 2008 is found to more nearly resemble the of mild incomplete paralysis of the sciatic nerve.  Hence, for that initial period of the appeal, a 10 percent rating is warranted.  

A rating greater than 10 percent, however, is not assignable prior to November 22, 2011.  Similar to the right leg, the overall objective findings pertaining to the left leg appear minimal with only mildly reduced strength and reflexes and some gait abnormality.  These findings are not found to more nearly approximate a level of disablement consistent with moderate incomplete paralysis of the sciatic nerve.  

In reviewing the November 22, 2011 VA examination, the Veteran's muscle strength in the left lower extremity was reported as being 5/5 without atrophy with reflexes that were normal.  Positive findings included those of decreased sensation and complaints of pain, numbness and paresthesias.  The Board acknowledges that intermittent pain was classified as severe, but the examiner described the overall severity pertaining to the left lower extremity radiculopathy as moderate.  

Thus, for the period from November 22, 2011, the service-connected left lower extremity radiculopathy was manifested by no more than moderate incomplete paralysis of the sciactic nerve.  Hence, as the disability picture does not more nearly resemble that of moderately severe incomplete paralysis, a rating greater than 20 percent is not assignable.    

In making these determinations concerning the right and left lower extremity radiculopathies, the Board acknowledges the Veteran's reports of severe pain with his legs buckling and collapsing.  The Veteran is competent to report these symptoms.  See Layno.  

The objective evidence, however, is not consistent with the claimed level of disability due to the service-connected radiculopathy, and these objective findings are considered more probative than the Veteran's statements offered in connection with claims for increased compensation.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As discussed, the symptoms associated with the Veteran's thoracolumbar spine disability and lower extremity radiculopathies are reasonably contemplated by the established schedular criteria.  That is, the applicable rating criteria consider limitation of motion, radiating pain, and associated neurologic impairment.  Higher schedular evaluations are available for greater levels of disability. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id. 

The Veteran is currently in receipt of TDIU and further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  


ORDER

For the period of the appeal prior to November 22, 2011, a rating greater than 20 percent for the service-connected thoracolumbar spine disability is denied.  

For the period beginning on November 22, 2011, a rating greater than 40 percent for the service-connected thoracolumbar spine disability is denied.  

For the period beginning on September 22, 2008 to November 22, 2011, a rating greater than 10 percent for the service-connected right lower extremity radiculopathy is denied.  

For the period beginning on November 22, 2011, a rating greater than 20 percent for the service-connected right lower extremity radiculopathy is denied.

For the period beginning on November 12, 2008 to April 5, 2010, a 10 percent rating for the service-connected left lower extremity radiculopathy is granted, subject to the regulations governing the award of monetary benefits.  

For the period beginning on April 5, 2010 to November 22, 2011, a rating greater than 10 percent for the service-connected left lower extremity radiculopathy is denied.  

For the period beginning on November 22, 2011, a rating greater than 20 percent for the service-connected left lower extremity radiculopathy is denied.  



REMAND

In January 2013, the RO furnished a Statement of the Case on the issue of entitlement to an earlier effective date for the assignment of a TDIU rating.  A VA Form 9 was received on February 4, 2013, wherein he indicated he wanted a hearing with the Board.  He submitted another VA Form 9 at the February 11, 2013 hearing, which addressed this issue.  

A November 2013 deferral indicated that a Statement of the Case was needed on effective date issues previously missed and that clarification was needed as to whether the Veteran really wanted another hearing.  

In November 2013, the RO furnished a Statement of the Case addressing the issues of earlier effective dates for the grant of service connection for compression fracture of the thoracic spine and for right and left lower extremity radiculopathy.  

On November 22, 2013, the representative submitted a statement indicating that the Veteran asked that his request for a local hearing be withdrawn.  However, on December 12, 2013, the representative submitted a Form 9 indicating that the Veteran wanted a hearing with the Board.  These inconsistent responses by the representative thus require that these matters be delayed further.  

The December 2013 VA Form 646 also indicated that the Veteran requested a hearing and that the request had not been withdrawn.  

In December 2013, the RO sent the Veteran a letter advising that he had been placed on the list of persons wanting a hearing with the Board.  He was offered the option to withdraw his hearing request but did not respond.  Thus, the referenced issues must be remanded for a hearing at the RO with the Board.  

The issue of an earlier effective date for a TDIU rating appears to be inextricably intertwined with the service connection effective date issues, and thus, it is deferred at this time.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take appropriate steps to have the Veteran scheduled for a travel board hearing at the appropriate RO on the issues of entitlement to earlier effective dates for service connection for a compression fracture of the thoracolumbar spine and for right and left lower extremity radiculopathy.  The AOJ should provide him and his representative with reasonable advance notice of the date, time, and location of the hearing.  

2.  After undertaking all indicated development with respect to the earlier effective date issues, the RO then should readjudicate the issue of an effective date prior to November 22, 2011 for the grant of a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


